Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed08/03/2020, with respect to claims 1-3, 5, 7-8, 10-14, 18-19, 21-27 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7-8, 10-14, 18-19, 21-27 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being anticipated by Brinkman (3,715,610) in view of Kawamata (JP03143247).
As to independent claim 1, Brinkman discloses an motor comprising:

a)    a rotor (22); and

b)    a stator (34) comprising:

i)    front cooling fins (see annotated figure 1) thermally coupled to a front of the 

stator (34),

ii)    rear cooling fins (see annotated figure 1) thermally coupled to a rear portion 

of the stator (34);

iii)    a winding (36) between the front and rear cooling fins (see annotated figure 

as shown in figure 1.


permanent magnet rotor.

	     Kawamata teaches a permanent magnet rotor as shown in figure 2, for the 

advantageous benefit of providing a rotor of a permanent magnet synchronous machine 

having a permanent magnet in a rotor field does not require excitation by a field 

winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor.

a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor
It would have been obvious to one skilled in the art at the time the invention 

was made to modify Brinkman by using a permanent magnet rotor, as taught 

by Kawamata , to provide a rotor of a permanent magnet synchronous machine 

having a permanent magnet in a rotor field does not require excitation by a field 

winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor.


Claim(s) 2, 3, 5, 7-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (3,715,610) and Kawamata (JP03143247) as applied in claim 1 above, and further in view of Kaminski (US PG Pub 2007/0278879).
As to claim 2/1, Brinkman in view of Kamamata teaches the claimed limitation as discussed above except to wherein the front stator yoke is mounted to a front end of the winding and surrounds three sides of the front end of the winding.

Kaminski et al. further discloses wherein the front stator yoke is mounted to a front end of the winding and surrounds three sides of the front end of the winding (Fig.2, pare [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kamamata by using the front stator yoke is 

As to Claims 3/2, Brinkman and Kamamata in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding.

However Kaminski et al. further discloses wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman and Kamamata in view of Kaminski et al. by using the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to claim 5/3, Brinkman and Kamamata in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke.

However Kaminski et al. further discloses wherein the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke (Fig 2, pure [0064-0066], [006g]), for the advantageous benefit of providing means for a higher efficiency compact motor.



As to Claim 7/1, Brinkman in view of Kamamata teaches the claimed limitation as discussed above except wherein the stator comprises a rear stator yoke, and wherein the rear cooling fins are mounted to the rear stator yoke.

However Kaminski et al. further discloses wherein the stator comprises a rear stator yoke, and wherein the rear cooling fins are mounted to the rear stator yoke (Fig.2, para [0064-0065], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kamamata by using the stator comprises a rear stator yoke, and wherein the rear cooling fins are mounted to the rear stator yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

As to Claim 8/7, Brinkman and Kamamata in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding.

However Kaminski et al. further discloses wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman and Kamamata in view of Kaminski et al. by using the rear 
As to claim 10/8, Brinkman and Kamamata in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face.

However Kaminski et al. teaches wherein the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face(Fig. 2, pare [0054], [0068- 0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman and Kamamata in view of Kaminski et al. by using the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

As to Claim 11/1, Brinkman in view of Kamamata teaches the claimed limitation as discussed above except wherein the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as the winding.

However Kaminski et al. further discloses wherein the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as the winding (Fig. 2, pare [0054], [0068- 0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kamamata by using the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as 

As to Claims 12/11, Brinkman and Kamamata in view of Kaminski et al. is silent wherein the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor

However Kaminski et al. further discloses wherein the rotor comprises and outer rotor (Fig. 14, pare [0062]), and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Fig. 2, para [0054], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman and Kamamata in view of Kaminski et al. by using the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

As to Claims 13/1, Brinkman in view of Kamamata is silent wherein the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor

However Kaminski et al. further discloses wherein the rotor comprises and outer rotor (Fig. 14, pare [0062]), and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Fig. 2, para [0054], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kamamata by using the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (3,715,610) and Kawamata (JP03143247).as applied in claim 1 above and further in view of Palmatier (2,446,663).

As to Claim 14/1, Brinkman in view of Kawamata teaches the claimed limitation as discussed above except wherein the motor is an aircraft motor comprising a spinner, and wherein the front cooling fins are housed within the spinner.

However, Palmatier teaches wherein the motor is an aircraft motor comprising a spinner (col 2, In 6-12), and wherein the front cooling fins (b) are housed within the spinner as shown in figure 1, for the advantageous benefit of for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kawamata, by using an aircraft motor comprising a spinner, and wherein the front cooling fins are housed within the spinner, as taught by Palmatier, to provide a means for a higher efficiency compact motor.

Claim(s) 18, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamah et al. (US PG Pub 2007/0024132) in view of Lieu et al. (US PG Pub 2001/0045782) and 9Kaminski (US PG Pub 2007/0278879).

As to independent claim 18, Salamah et al. discloses a motor comprising:
a)    an inner and outer rotor connected together (48, 50); and

However is silent to the stator comprising:
i)    a winding comprising conductors encased in a thermally conductive material;
ii)    a thermally conductive front yoke mounted to a front end of the winding;
iii)    front cooling fins mounted to the front yoke;
iv)    a thermally conductive rear yoke mounted to a rear end of the winding; and
v)    rear cooling fins mounted to the rear yoke.

However, Lieu et al. teaches a coreless winding encased in a thermally conductive material (paragraph [0025 and [0045]), for the advantageous benefit of providing no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object.

Kaminski et al. discloses the stator comprising:
i)    a winding composing conductors encased in a thermally conductive material (Fig. 10, para [0055]);
ii)    a thermally conductive front yoke mounted to a front end of the winding (Fig. 11, para [0058]);

iii)    front cooling fins mounted to the front yoke (Fig. 18, para [0064-0065]);
iv)    a thermally conductive rear yoke mounted to a rear end of the winding (Figs. 2, 13, para [0060-0061]); and
v)    rear cooling fins mounted to the rear yoke (Fig. 18, para [0064-0065]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. by using the stator comprising: i) a winding comprising conductors encased in a thermally conductive material; ii) a thermally conductive front yoke mounted to a front end of the winding; ill) front cooling fins 

As to claim 19/18, Salamah et al. in view of Lieu et al. and Kaminski et al. is silent wherein the front cooling fins are mounted to a front end of the front yoke.

However Kaminski et al. further discloses wherein the front cooling fins are mounted to a front end of the front yoke (Fig. 2, pare [0064-0065], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor..

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al. and Kaminski et al. by using the front cooling fins are mounted to a front end of the front yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

As to Claim 21/19, Salamah et al. in view of Lieu et al. and Kaminski et al. is silent wherein the front yoke surrounds three sides of the front end of the winding, and wherein the rear yoke surrounds three sides of the rear end of the winding.

However Kaminski further discloses wherein the front yoke surrounds three sides of the front end of the winding, and wherein the rear yoke surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al. and Kaminski et al. by using the front yoke surrounds three sides of the front end of the winding, and wherein the rear 

As to Claim 22/18, Salamah et al. in view of Lieu et al. and Kaminski et al. is silent wherein the rear cooling fins are mounted to an outer surface of the rear yoke.

However Kaminski further discloses wherein the rear cooling fins are mounted to an outer surface of the rear yoke (Fig. 2, para [0064-0065], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al. and Kaminski et al. by using the rear cooling fins are mounted to an outer surface of the rear yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klochkov (WO9700201) in view of Salamah et al. (US PG Pub 2007/0024132), Lieu et al. (US PG Pub 2001/0045782) and Kaminski (US PG Pub 2007/0278879).

As to independent Claim 23, Klochkov discloses an aircraft motor (Abstract) comprising:
However Klochkov teaches the claimed limitation as discussed above except, 
a)    an inner and outer rotor connected together; and
b)    a stator between the inner and outer rotors 
the stator comprising:
i)    a coreless winding comprising conductors encased in a thermal conductive material;
ii)    a thermally conductive front yoke mounted to a front end of the winding, the front cooling fins have a solid front annular face,;
iii)    front cooling fins mounted to the front yoke, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke

v)    rear cooling fins mounted to the rear yoke the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face.
Salamah et al. teaches
a)    an inner and outer rotor connected together (202, 210a); and
b)    a stator (32) between the inner and outer rotors (48, 50) as shown in figure 1, for the advantageous benefit of providing to dissipate the heat from the components in a cost effective and reliable manner.
Lieu et al. teaches a coreless winding encased in a thermally conductive material (paragraph [0025 and [0045]), for the advantageous benefit of providing no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object.
Kaminski et al. teaches i) a winding composing conductors encased in a thermally conductive material (Fig. 10, para [0055]);
 ii) a thermally conductive front yoke mounted to a front end of the winding (Fig. 11, para [0058]), the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke (Fig. 2, para [0064-0066], [0069]);
iii)    front cooling fins mounted to the front yoke (Fig. 2, para [0064-0065], [0069]), the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke (Fig. 2, para [0064-0066], [0069]);
iv)    a thermally conductive rear yoke mounted to a back end of the winding (Figs. 2, 13, para [0060-0061]); and
v)    rear cooling fins mounted to the rear yoke the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face (Fig. 2, para [0064-0066], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.



As to Claim 24/23, Klochkov in view of Salamah et al., Lieu et al.  and Kaminski et al. is silent wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor.

However Kaminski further discloses wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Figs. 2, 14, para [0054], [0062], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al. and Kaminski et al. by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.

As to Claims 25/24 and 26/23, Klochkov in view of Salamah et al., Lieu et al. and Kaminski et al. is silent wherein the rear cooling fins have an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor.

However Kaminski et al. further discloses wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Figs. 2, 14, para [0054], [0062], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al. and Kaminski et al. by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klochkov (WO9700201) Salamah et al. (US PG Pub 2007/0024132), Lieu et al. (US PG Pub 2001/0045782) and Kaminski (US PG Pub 2007/0278879) as applied in claim 23 above, and further in view of Palmatier (2,446,663).
As to claim 27/23, Klochkov in view of Salamah et al., Lieu et al. and Kaminski et al. is silent wherein the front cooling fins are housed within the spinner.
However Palmatier teaches wherein the front cooling fins (b) are housed within the spinner as shown in figure 1, for the advantageous benefit of for the advantageous benefit of providing the heat traveling conductively.
It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al. and Kaminski et al. by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide the heat traveling conductively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 23, 2021